Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notification regarding 35 USC § 112(f)
The following is a quotation of AIA  35 U.S.C. 112(f):
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a burner assembly” in claim 1 has been interpreted under 35 U.S.C. 112(f) because it uses/they use a generic placeholder “a burner assembly” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f): “The butterfly style burner assembly 30, which generally comprises a central tube with flames set at two opposite sides of the tube and projecting horizontally from the two opposite sides, while shielded by blocking plates at two opposite sides of the tube and located above the flames, is disposed in the main body 10 at a location below the baking tray support 20” as described in the present Specification.  

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Quayle Action
This application is in condition for allowance except for the following formal matters:
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. In this case, the present title is too long See MPEP 606.01. The following tittle is suggested:
--Compound eco-friendly stove--


	The following is an examiner’s statement of reasons for allowance: 
	Allowance of claims 1-8 is indicated because: 
In light of Notification of 112f above; and
None of prior art anticipates or render fairly obvious in combination to teach the limitations of the claimed invention “…a baking tray support, which is arranged in the top opening, the baking tray support receiving and supporting a baking tray thereon, portions of the baking tray support that are located at two sides of the baking tray being formed with multiple through holes; a burner assembly, which is disposed in the main body at a location below the baking tray support…” as cited in the independent claim 1.


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Home (US2011/0262113A1) discloses “Multi-function roaster system”.
Mohnar (US2015/0164275A1) discloses “Electrical portable broiler”.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
06/23/2021